Citation Nr: 0840827	
Decision Date: 11/26/08    Archive Date: 12/03/08	

DOCKET NO.  05-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for mixed migraine/cluster headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, and a January 2007 decision by the VARO in 
Cheyenne, Wyoming.

Upon review of this case, the veteran has not yet perfected 
his appeal regarding the issue of a total disability rating 
based upon individual unemployability.  Accordingly, that 
issue is not currently before the Board.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.

REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
migraine/cluster headaches.  

In that regard, during the course of VA outpatient treatment 
in June 2004, the veteran gave a history of chronic headaches 
since 1990.  According to the veteran, his headaches varied 
in location, sometimes being unilateral, and sometimes "all 
over."  Moreover, the quality of the veteran's headaches 
differed in that they were sometimes pulsating and/or 
characterized by pressure and throbbing.  When questioned, 
the veteran indicated that his headaches occurred 
approximately 3 to 4 times per day, and about 3 times per 
week.  Following evaluation, it was noted that the veteran 
might possibly be overmedicated, with the result that he was 
suffering from "rebound headaches."

Approximately 2 weeks later, the veteran was heard to 
complain of right-sided migraine headaches, in conjunction 
with pressure on the top of his head.  According to the 
veteran, the pain radiated into his eyes and ears, but was 
not accompanied by any nausea.  The clinical impression noted 
following evaluation was possible migraines, with some 
suspicion that the veteran might be malingering, given the 
fact that he was "exaggerating his symptoms."

The Board notes that, during the course of a VA compensation 
and pension examination in November 2006, the veteran 
indicated that his headaches typically occurred from 3 to 4 
times a day, and were "prostrating" approximately 3 times per 
week.  Further noted were episodes of "incapacitating" 
headaches occurring approximately 6 to 7 times per week, and 
lasting several hours.

The Board observes that, at the time of a more recent VA 
examination for compensation purposes in July 2007, the 
veteran once again complained of headaches occurring 
approximately 3 to 4 times per day.  However, according to 
the examiner, it was unclear exactly how often those 
headaches were "prostrating."  Significantly, following 
examination, it was the opinion of the examiner that the 
veteran had not yet pursued optimal medical management for 
his migraine headaches, and that such management might very 
possibly result in considerable improvement in the veteran's 
"functional impairment."  

During the course of a hearing before the undersigned 
Veterans Law Judge in September 2008, the veteran indicated 
that he was currently taking prescribed medication for his 
service-connected headaches, but that he could only take that 
medication twice a day, which did not cover the number of 
headaches he typically experienced.  Significantly, when 
further questioned, the veteran indicated that he typically 
experienced "at least" 2 incapacitating episodes a day.  

Under the circumstances, and given the ambiguity surrounding 
the severity of the veteran's service-connected 
migraine/cluster headaches, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's current claim for 
increase.  Accordingly, in light of the aforementioned, the 
case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2008, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims folder.  In addition, the veteran 
and his representative should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA neurologic examination 
in order to more accurately determine the 
current severity of his service-connected 
migraine/cluster headaches.  The RO/AMC 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should offer an opinion as 
to whether, based on a review of 
examination findings and the entire 
evidence of record, the veteran suffers 
from very frequent, completely 
prostrating and prolonged attacks (of 
migraine/cluster headaches) which are 
productive of severe economic 
inadaptability, as opposed to 
characteristic prostrating attacks 
occurring on average once a month over 
the past several months.  In formulating 
this opinion, the examiner should 
consider the veteran's past history, as 
well as his compliance or noncompliance 
with any prescribed medication regimen.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO/AMC should review 
the veteran's claim for an initial 
evaluation in excess of 30 percent for 
service-connected mixed migraine/cluster 
headaches.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case (SSOC) in December 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to ultimate outcome 
in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


